Citation Nr: 0607247	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has an asbestos-related lung 
disability as a result, at least in part, of exposure to 
asbestos in the boiler and furnace spaces on ships during his 
service in the Navy.  Medical records note an impression of 
asbestosis.  Based on the aforementioned evidence and the 
veteran's own statements concerning his disability, the Board 
finds that the veteran should undergo a VA examination for 
the purpose of addressing his contentions concerning this 
appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA respiratory examination.  The examiner 
should be provided the veteran's entire 
claims file for review.  Following 
examination of the veteran, and a review 
of the service and post-service medical 
records, the examiner should state 
whether it is as likely as not that any 
respiratory disorder found is related to 
the veteran's active duty service.  
Additionally, the examiner should provide 
an opinion as to the following:

a)  Does the evidence of record, 
including findings on current 
radiographic studies, demonstrate the 
presence of asbestos-related lung 
disorder?

b)  If asbestosis or asbestos-related 
lung disease is found, is it as least as 
likely as not that asbestos exposure 
during the veteran's military service 
would have been sufficient by itself to 
cause any current asbestos-related 
disease?

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


